DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a topology mapping subsystem for analyzing phase angle data to identify if a given one of the power receiving subsystems is receiving AC power from a given one of the phases of the multi-phase AC power source;
at least one of the plurality of power receiving subsystems being designated as a reference power domain component whose relationship to a specific one of the phases of the multi-phase AC power source is known, and wherein remaining ones of the plurality of power receiving subsystems each have a relationship relative to the phases of the multi-phase AC power source which is unknown; the controller of each one of the remaining ones of the plurality of power receiving subsystems being configured to carry out a phase angle measurement of the received AC power signal at a predetermined time” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 12, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 13, the prior art of record does not teach claimed limitation: “a topology mapping subsystem for analyzing phase angle data to identify if a given one of the power receiving subsystems is receiving AC power from a given one of the phases of the multi-phase AC power source; at least one of the plurality of power receiving subsystems being designated as a reference power domain component whose relationship to a specific one of the phases of the multi-phase AC power source is in combination with all other claimed limitations of claim 13.
Regarding Claims 14 – 17, the claims are allowed as they further limit allowed claim 13.
Regarding Claim 18, the prior art of record does not teach claimed limitation: “assigning one of the plurality of power receiving subsystems as a reference power domain component: assigning remaining ones of the plurality of power receiving subsystems unique identification designations;
using the remaining ones of the power receiving subsystems to each measure a phase angle of the AC power signal being received, at least at one predetermined time; and using the phase angle measurements together with the identification designations to identify which phase of the multi-phase AC power source is being used to power each one of the remaining ones of the power receiving subsystems” in combination with all other claimed limitations of claim 18.
Regarding Claims 19 – 20, the claims are allowed as they further limit allowed claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        12/28/2021